In a proceeding pursuant to Eminent Domain Procedure Law on a claim to recover compensation for a taking, the claimant appeals from (1) a judgment of the Supreme Court, Suffolk County (Werner, J.), entered September 11, 1997, which, after a hearing, awarded the claimant the principal sum of $27,000 as just compensation for the taking, and (2) an order and judgment (one paper) of the same court, entered December 19, 1997, which, upon granting the motion of the Town of Brookhaven for the return of an advance payment, is in favor of the Town of Brookhaven and against him in the principal amount of $3,000.
Ordered that the judgment and the order and judgment are affirmed, with one bill of costs.
The award of $27,000 to the claimant as just compensation for the taking of his property was supported by sufficient evidence (see, Matter of Village of Johnson City [Waldo’s, Inc.], 241 AD2d 874; Matter of City of Albany [Brown Equip. Co.], 199 AD2d 746; Matter of City of New York v Estate of Levine, 196 AD2d 654; Chase Manhattan Bank v State of New York, 103 AD2d 211). Although the court should have admitted the rebuttal evidence proffered by the claimant, any error in this regard was harmless (see, Matter of Village of Hilton v Edelman, 83 AD2d 767; see also, City of Batavia v Bolas, 174 AD2d 993).
Pursuant to Eminent Domain Procedure Law § 304 (H), the Town of Brookhaven is entitled to the return of its excess advance payment of $3,000. Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.